Order filed June 3, 2014




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00875-CR
                                 ____________

                FILIBERTO DUARTE PACHECO, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1380883

                                   ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 4, a
recording of the 911 call.
      The clerk of the 230th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 4, a recording of the 911 call, on or before
June 18, 2014. The Clerk of this court is directed to receive, maintain, and keep
safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's
Exhibit 4, a recording of the 911 call, to the clerk of the 230th District Court.



                                               PER CURIAM